DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sirpad et al. (US 2015/0150523 A1) in view of Siewerdsen et al. (US 2014/0334709 A1).
5.	With reference to claim 1, Sirpad teaches A system for determining accuracy of a surgical procedure to implant an implant on a patient bone, (“The present invention relates to the field of intraoperative fluoroscopic imaging of orthopedic implants, and especially for use in verifying the spatial accuracy of the position of the implant during the course of the operation.” [0001] “The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad also teaches the system comprising: a) at least one computing device configured to: i) receive preoperative patient data comprising preoperative images of the patient bone and planned implant position and orientation data; (“The target image information is processed using a conventional algorithm used for this purpose, to determine the angular and translational position of the C-arm at any point in time, such that the system software can thus determine the position and orientation of the anatomical part of the subject within the imaged data of each frame.” [0010] “The output data from the sequence of video frames grabbed by the system software is processed by means of a reconstruction engine to generate CT-type data, enabling three-dimensional images of the region of interest to be constructed.” [0012] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014] “generating a preoperative three dimensional image data set showing at least a bone in which the insert is to be inserted” [0019] “defining on the preoperative three dimensional image data set the planned position of the insert relative to the bone,” [0020]) 
Sirpad does not explicitly teach ii) receive postoperative patient data comprising postoperative images of the patient bone and an implant implanted on the patient bone, the postoperative images having been generated after the preoperative images and after the surgical procedure to implant the implant on the patient bone;  iii) from the postoperative images of the patient bone and the implant, segment the patient bone; iv) from the postoperative images of the patient bone and the implant, segment the implant; iii) from the postoperative images of the patient bone and the implant, segment the patient bone; iv) from the postoperative images of the patient bone and the implant, segment the implant; vii) compare an implanted position and orientation of the implant from the postoperative images relative to the patient bone from the preoperative images to the planned implant position and orientation data relative to the patient bone from the preoperative images.   These are what Siewerdsen teaches.  Siewerdsen teaches ii) receive postoperative patient data comprising postoperative images of the patient bone and an implant implanted on the patient bone, the postoperative images having been generated after the preoperative images and after the surgical procedure to implant the implant on the patient bone; (“The feature-based method uses extracted features conspicuous in both images, for example contours of the bones or vessels.” [0057] “a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0091] “The workflow 1200 may comprise, obtaining an pre-operative radiograph 1210, obtaining a intra-operative CT image or post intervention CT image 1205, 3D-2D registering of intra-operative CT image or post intervention CT image 1270, generating DDR of registered intra-operative CT image or post intervention CT image 1220, subtracting and/or comparing pre-operative radiograph and DDR 1280, and comparing results and/or subtraction image 1290.” [0111]) Siewerdsen also teaches iii) from the postoperative images of the patient bone and the implant, segment the patient bone; iv) from the postoperative images of the patient bone and the implant, segment the implant; (“the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers).” [0089] “a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0091] “It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity.” [0096]) Siewerdsen further teaches v) register the patient bone from the postoperative images to the patient bone from the preoperative images; vi) register the implant from the postoperative images to the patient bone from the preoperative images; (“a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph. … FIG. 6B shows a pre-operative CT image 805' with the 3D position of various other spine screws 850' and a real mobile x-ray radiograph 810' overlaid with registered representations of the other spine screws 850' as a third example.” [0091-0092] “the 3D-2D registration method according to the invention may provide a means of more confidently detecting changes between two images, for example a pre-operative (or intra-operative) 3D image and a 2D image, such as post-operative 2D radiograph. The 3D-2D registration method according to the invention may enhance the conspicuity of RFBs. For example, difference image such as a subtraction of the post-operative radiograph and the reconstructed projection image, is more conspicuous than the original post-operative radiograph.” [0094]) Siewerdsen teaches vii) compare an implanted position and orientation of the implant from the postoperative images relative to the patient bone from the preoperative images to the planned implant position and orientation data relative to the patient bone from the preoperative images. (“The 3D-2D registration method according to the invention allows surgical planning data, which are generally defined as 3D structures in pre-operative or intra-operative CT images, to be registered to the mobile radiograph. The planning data may include, for example, an intended trajectory of a surgical device such as a needle or screw or prosthetics, a desired final position and orientation of the surgical device or prosthetics, or a volume of interest such as a 3D region demarking pertinent anatomy. The 3D-2D registration method according to the invention allows such structures to be geometrically registered to the mobile radiograph and overlaid in a manner that enhances visualization and verification of surgical delivery. For example, the registration/fusion of the planning data on the radiograph may clearly show the intended trajectory of a device--as defined in planning--relative to the actual trajectory--as seen in the radiograph), the intended final position of the device--as defined in planning--relative to its actual position, the type of instruments to be used or implanted--as defined in planning--compared to the instruments actually seen in the radiograph, and/or a projected boundary of a 3D region of interest--as defined in planning--overlaid on the actual radiograph.” [0084] “a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0091] “It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity. Thus, a mismatch of contents of the images is detected. The analysis/comparison of the simulated 2D projection image and the actual radiograph may also better distinguish between intended changes, for example owing to the presence of an implant and the deformation/resection of tissues, and unintended changes, for example owing to an RFB. Thus, the quantitative comparison may assist in scrutinizing the surgical result and/or the presence of an RFB.” [0096])

    PNG
    media_image1.png
    622
    499
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.
6.	With reference to claim 2, Sirpad does not explicitly teach the at least one computing device is further configured to determine the accuracy of the surgical procedure by computing a difference between the implanted position and orientation and the planned implant position and orientation data. This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods.” [0036] “The planning data may include, for example, an intended trajectory of a surgical device such as a needle or screw or prosthetics, a desired final position and orientation of the surgical device or prosthetics, or a volume of interest such as a 3D region demarking pertinent anatomy. The 3D-2D registration method according to the invention allows such structures to be geometrically registered to the mobile radiograph and overlaid in a manner that enhances visualization and verification of surgical delivery. For example, the registration/fusion of the planning data on the radiograph may clearly show the intended trajectory of a device--as defined in planning--relative to the actual trajectory--as seen in the radiograph), the intended final position of the device--as defined in planning--relative to its actual position, the type of instruments to be used or implanted--as defined in planning--compared to the instruments actually seen in the radiograph, and/or a projected boundary of a 3D region of interest--as defined in planning--overlaid on the actual radiograph.” [0084] “A simulated 2D projection, such as a DRR, of the registered 3D image with exactly the same geometry as the actual radiograph may be computed from the result of the 3D-2D registration. It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity.”[0096]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.
7.	With reference to claim 3, Sirpad teaches the at least one computing device is further configured to display the implant from the images overlaid on the patient bone from the preoperative images on a display screen. (“The target image information is processed using a conventional algorithm used for this purpose, to determine the angular and translational position of the C-arm at any point in time, such that the system software can thus determine the position and orientation of the anatomical part of the subject within the imaged data of each frame.” [0010] “The output data from the sequence of video frames grabbed by the system software is processed by means of a reconstruction engine to generate CT-type data, enabling three-dimensional images of the region of interest to be constructed.” [0012] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set.” [0014]) 
Sirpad does not explicitly teach the postoperative images.  This is what Siewerdsen teaches (“a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0091]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
8.	With reference to claim 4, Sirpad teaches the at least one computing device is further configured to generate a three-dimensional bone model of the patient bone from the preoperative images. (“The target image information is processed using a conventional algorithm used for this purpose, to determine the angular and translational position of the C-arm at any point in time, such that the system software can thus determine the position and orientation of the anatomical part of the subject within the imaged data of each frame.” [0010] “The output data from the sequence of video frames grabbed by the system software is processed by means of a reconstruction engine to generate CT-type data, enabling three-dimensional images of the region of interest to be constructed.” [0012] “generating a preoperative three dimensional image data set showing at least a bone in which the insert is to be inserted,” [0019])
9.	With reference to claim 5, Sirpad does not explicitly teach the at least one computing device is further configured to generate a postoperative three-dimensional bone model from the postoperative images of the patient bone and the implant where the patient bone was segmented. This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods.” [0036] “the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0092]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
10.	With reference to claim 6, Sirpad does not explicitly teach the postoperative three-dimensional bone model includes a void corresponding to a location of the implant. This is what Siewerdsen teaches (“the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0091]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
11.	With reference to claim 7, Sirpad teaches the patient bone comprises a femur. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a femur.
12.	With reference to claim 8, Sirpad teaches the implant comprises a total-knee femoral implant. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a total-knee femoral implant.
13.	With reference to claim 9, Sirpad teaches the implant comprises a partial-knee femoral implant. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a partial-knee femoral implant.
14.	With reference to claim 10, Sirpad teaches the patient bone comprise a tibia. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a tibia.
15.	With reference to claim 11, Sirpad teaches the implant comprises a total-knee tibia implant. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a total-knee tibia implant.
16.	With reference to claim 12, Sirpad teaches the implant comprises a partial-knee tibia implant. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include a partial-knee tibia implant.
17.	With reference to claim 13, Sirpad teaches the patient bone comprises at least one of a femur, a tibia, or an ilium. (“The present disclosure describes new exemplary systems and methods for providing intraoperative verification of the position of an orthopedic insert, by implanting a virtual image of the true three dimensional position of the insert as determined from a series of intraoperative two dimensional fluoroscope images, on a preoperatively generated three dimensional image set of the surgical site.” [0006] “Once this registration has been performed, then according to the methods of the present disclosure, the position of the clearly defined image of the insert determined from the intraoperative virtual CT data, can be implanted into the corresponding planes of the preoperative CT data. By this means it becomes possible to artificially display the intraoperative position of the insert in the preoperative images, which were obviously obtained without the insert. The accurately known position of the insert can then be accurately defined on the high-quality images of the bones and surrounding tissues of the operation site, as determined from the preoperative CT image set. Using these images, the surgeon can then ascertain with a higher level of reliability and accuracy, the position of the insert in relation to the orthopedic structure in which it has been inserted.” [0014]) Sirpad teaches the orthopedic insert can include at least one of a femur, a tibia, or an ilium.
18.	With reference to claim 14, Sirpad does not explicitly teach the at least one computing device is further configured to label discrete portions of the postoperative images as corresponding to implant. This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods.” [0036] “the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0091]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
19.	With reference to claim 15, Sirpad does not explicitly teach the discrete portions comprise voxels of the postoperative images. This is what Siewerdsen teaches (“The feature-based method uses extracted features conspicuous in both images, for example contours of the bones or vessels. The intensity-based method uses the intensity of pixels, i.e. pixel values, in the images.” [0057] “the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0091]) Siewerdsen teaches a CT section, since the CT section has a finite thickness, each pixel actually represents a small volume element, or voxel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
20.	With reference to claim 16, Sirpad does not explicitly teach the discrete portions of the postoperative images are labeled as corresponding to implant based on voxel classification. This is what Siewerdsen teaches (“The feature-based method uses extracted features conspicuous in both images, for example contours of the bones or vessels. The intensity-based method uses the intensity of pixels, i.e. pixel values, in the images.” [0057] “the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0091]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
21.	With reference to claim 17, Sirpad does not explicitly teach segmenting the patient bone from the postoperative images of the patient bone and the implant comprises using an Active Appearance Model (AAM). This is what Siewerdsen teaches (“the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers).” [0089] “A simulated 2D projection, such as a DRR, of the registered 3D image with exactly the same geometry as the actual radiograph may be computed from the result of the 3D-2D registration. It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity. Thus, a mismatch of contents of the images is detected. The analysis/comparison of the simulated 2D projection image and the actual radiograph may also better distinguish between intended changes, for example owing to the presence of an implant and the deformation/resection of tissues, and unintended changes, for example owing to an RFB. Thus, the quantitative comparison may assist in scrutinizing the surgical result and/or the presence of an RFB.” [0096]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
22.	With reference to claim 18, Sirpad does not explicitly teach the AAM is configured to disregard the discrete portions of the postoperative images as corresponding to implant so as to only segment portions of the postoperative images corresponding to bone.  This is what Siewerdsen teaches (“the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers).” [0089] “A simulated 2D projection, such as a DRR, of the registered 3D image with exactly the same geometry as the actual radiograph may be computed from the result of the 3D-2D registration. It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity. Thus, a mismatch of contents of the images is detected. The analysis/comparison of the simulated 2D projection image and the actual radiograph may also better distinguish between intended changes, for example owing to the presence of an implant and the deformation/resection of tissues, and unintended changes, for example owing to an RFB. Thus, the quantitative comparison may assist in scrutinizing the surgical result and/or the presence of an RFB.” [0096]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
23.	With reference to claim 19, Sirpad does not explicitly teach a surgical navigation system in communication with the at least one computing device. This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods.” [0036] “Orthopaedic surgery as a means for a simpler alternative for advanced navigation system;” [0122]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.
24.	With reference to claim 20, Sirpad does not explicitly teach a surgical robot in communication with the at least one computing device. This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods.” [0036] “the invention is equally applicable to implementations on other medical devices such as imaging, diagnostic, surgical or therapeutic devices, wherein the geometric relationship between the source such as x-ray source and the detector is unconstrained, the geometric calibration is unknown or not well established or maintained, including, for example … A radiation therapy linear accelerator gantry, robotic radiotherapy device or radiotherapy simulator, that may allow uncalibrated DoF between the source and the detector.” [0112-0118]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.
25.	Claim 21 is similar in scope to claim 1, and thus is rejected under similar rationale. Sirpad does not explicitly teach A computer program stored on one or more tangible, non-transitory, computer-readable storage media having executable instructions for performing the computer program on a computing system, This is what Siewerdsen teaches (“According to a further aspect present invention refers to a non-transitory computer-readable medium storing a program causing a computer to execute one of the methods. The computer comprises, for example, a processor executing one of the methods and memory such as volatile memory or non-volatile memory storing instructions implementing the steps, the images and the parameters.” [0036]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.
26.	Claims 22 and 23 are similar in scope to claims 14 and 15, and they are rejected under similar rationale.
27.	With reference to claim 24, Sirpad does not explicitly teach the discrete portions of the postoperative image data are labeled as corresponding to implant based on voxel intensity. This is what Siewerdsen teaches (“The feature-based method uses extracted features conspicuous in both images, for example contours of the bones or vessels. The intensity-based method uses the intensity of pixels, i.e. pixel values, in the images.” [0057] “the grayscale image 710 in the background of FIG. 5 is the real radiograph of an anthropomorphic chest phantom 200. An overlay is a fusion of registered 3D structures defined in a pre-operative CT image 705, in this case, segmentation of the bones and a number of fiducial target markers 750 (circular markers). … a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph.” [0089-0091]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to reconsider and possibly revise the surgery.
28.	Claims 25 and 26 are similar in scope to claims 17 and 18, and they are rejected under similar rationale.
29.	Claims 27-32 are similar in scope to claims 21-26, and they are rejected under similar rationale.
30.	With reference to claim 33, Sirpad does not explicitly teach planning a revision surgery based on results of comparing the implanted position and orientation of the implant registered to the preoperative image data and the preoperatively planned implant position and orientation data. This is what Siewerdsen teaches (“The planning data may include, for example, an intended trajectory of a surgical device such as a needle or screw or prosthetics, a desired final position and orientation of the surgical device or prosthetics, or a volume of interest such as a 3D region demarking pertinent anatomy. The 3D-2D registration method according to the invention allows such structures to be geometrically registered to the mobile radiograph and overlaid in a manner that enhances visualization and verification of surgical delivery. For example, the registration/fusion of the planning data on the radiograph may clearly show the intended trajectory of a device--as defined in planning--relative to the actual trajectory--as seen in the radiograph), the intended final position of the device--as defined in planning--relative to its actual position, the type of instruments to be used or implanted--as defined in planning--compared to the instruments actually seen in the radiograph, and/or a projected boundary of a 3D region of interest--as defined in planning--overlaid on the actual radiograph.” [0084] “a top-left grayscale image of FIG. 6A shows a pre-operative CT image 805 with the 3D position of various spine screws 850 defined. The top-right image is a real mobile x-ray radiograph 810 overlaid with registered representations of the same spine screws 850. A bottom image of FIG. 6A shows a magnified view. In this case, there were no screws actually delivered to the object, which is a chest phantom 200. However, in actual surgery, the method according to the invention may allow a visual comparison of intended screw placement, i.e. the position of the screw overlays such as colored screw overlays, and true placement--as visible in a post-operative radiograph. A visual mismatch between the two placements would signal, for example to a surgeon, immediately to reconsider and possibly revise the surgery.” [0091] “A simulated 2D projection, such as a DRR, of the registered 3D image with exactly the same geometry as the actual radiograph may be computed from the result of the 3D-2D registration. It allows quantitative comparison/analysis of the pre- and post-operative images which can elucidate the changes occurring between them, including intra-operatively introduced surgical tools or objects that were unintentionally retained in the body, i.e. RFBs. The analysis may be based on a difference image, i.e. a subtraction of the simulated 2D projection image and the actual radiograph, wherein changes may be highlighted, and the conspicuity of differences, for example owing to an RFB, may be enhanced in comparison to the radiograph, and background anatomy may be subtracted away owing to similarity. Thus, a mismatch of contents of the images is detected. The analysis/comparison of the simulated 2D projection image and the actual radiograph may also better distinguish between intended changes, for example owing to the presence of an implant and the deformation/resection of tissues, and unintended changes, for example owing to an RFB. Thus, the quantitative comparison may assist in scrutinizing the surgical result and/or the presence of an RFB.” [0096]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siewerdsen into Sirpad, in order to resolve and suitable for comparison and analysis of differences.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619